Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement, effective as of June 2, 2014 (“Effective Date”), is
by and between Curis, Inc., having a place of business at 4 Maguire Road,
Lexington, MA 02421(“Curis”), and Daniel R. Passeri (“Consultant”).

WHEREAS, Curis desires to have the benefit of Consultant’s knowledge and
experience, and Consultant desires to provide consulting services to Curis as
provided in this Agreement;

NOW, THEREFORE, in consideration of the promises set forth in the Agreement,
Curis and Consultant hereby agree as follows:

1. Term; Termination. The consultation period shall commence on the Effective
Date and shall continue until June 1, 2015 (such period, as it may be extended
or sooner terminated in accordance with the provisions of Section 1(a) through
1(d), being referred to as the “Consultation Period”).

 

(a) During the period commencing on the Effective Date and ending on June 1,
2015 (the “Consultation Period”), Curis and Consultant may terminate this
Agreement at any time only upon mutual written agreement or as provided in
Section 1(d).

 

(b) Curis may terminate this Agreement at any time, effective immediately, if
the Consultant breaches or threatens to breach the terms of that certain
Invention, Non-Disclosure and Non-Competition Agreement, dated November 1, 2000,
between Curis and the Consultant.

 

(c) This Agreement may be terminated by either party at any time in accordance
with the provisions of Section 2(c) below.

 

(d) On or prior to June 1, 2015, and on or before each successive six month
period thereafter, the parties may, by mutual written consent, renew the
Agreement for a period of up to six months. During the course of any such
renewal period, Curis or Consultant may terminate this Agreement at any time
with 30 days prior written notice to the other party.

Upon termination of this Agreement in accordance with the terms above, the
Consultant shall be entitled to payment for services performed and expenses paid
or incurred prior to the effective date of termination, subject to the
limitation on reimbursement of expenses set forth in Section 3.

2. Consulting duties.

 

(a) Consultant shall provide Curis or to Curis’ designee, such consulting,
advisory and related services to and for Curis as may be reasonably requested
from time to time by the Board of Directors (“Board”) of Curis, including, but
not limited to, the services specified in the attached Exhibit A, which may
revised from time to time upon the mutual written agreement of both parties.



--------------------------------------------------------------------------------

(b) All work to be performed by Consultant for Curis shall be under the general
supervision of the Chairman of the Board and/or his designee.

 

(c) Consultant shall devote his best efforts and ability to the performance of
the duties attaching to this Agreement. The Consultant agrees to devote to the
performance of such services a minimum of one hundred and twenty (120) hours per
month during the Consultation Period. Notwithstanding the foregoing, if at any
time during the Consultation Period the Consultant obtains full time employment
from a third-party, Curis and the Consultant agree to negotiate in good faith a
reduction in the number of hours that the Consultant will devote to Curis from
and after the commencement date of such employment (the “Fee For Service
Consultation Period”). If the parties are not able to agree upon a revised
hourly commitment, then either party will have the right to terminate this
Agreement immediately. Consultant agrees to furnish Curis with written reports
with respect to the consulting services if and when requested by Curis.

3. Compensation. In consideration for the services rendered by Consultant to
Curis during the term of this Agreement, Curis shall pay Consultant compensation
as follows:

 

(a) Curis shall pay Consultant a monthly retainer of $32,500 for services
rendered during the first up to 12 month term of the Consulting Period and a
monthly retainer of $30,000 for services rendered after the end of the first 12
month term of the Consulting Period (except, in each case, during any Fee for
Service Consultation Period during which Curis shall pay Consultant in
accordance with Section 3(b)). Payment for any partial month shall be prorated.

 

(b) Curis shall pay Consultant a fee of $225 per hour for any services rendered
during any Fee for Service Consultation Period.

 

(c) Payment of any monthly retainer or hourly fees will be made in arrears
within fifteen (15) days of the end of each month.

 

(d) Curis shall reimburse Consultant for reasonable documented out-of-pocket
expenses incurred in the performance of the services hereunder. Consultant shall
submit to Curis itemized monthly statements, in a form satisfactory to Curis, of
such expenses incurred in the previous month. Invoices will be submitted to the
following address via email: accountspayable@curis.com. Notwithstanding the
foregoing, Consultant shall not incur total expenses in excess of Five Hundred
dollars ($500.00) per month without the prior written approval of Curis.

4. Status. Consultant’s relation to Curis shall be that of an independent
contractor and neither this Agreement nor the services to be rendered hereunder
shall for any purpose whatsoever or in any way or manner create any
employer-employee relationship between the parties. Consultant shall not be
entitled to any benefits, coverage or privileges, including, without limitation,
social security, unemployment,

 

2



--------------------------------------------------------------------------------

medical or pension payments, made available to employees of the Curis.
Consultant shall not be deemed an agent for any purpose, is not authorized to
assume or create any obligation or responsibility, express or implied, on behalf
of, or in the name of, Curis and shall have no authority to bind Curis.

5. Inventions, Proprietary Rights and Disclosures.

 

(a) Consultant agrees to disclose promptly to Curis all inventions, discoveries,
designs, improvements and all other intellectual property rights (collectively
referred to as “Inventions”) made, conceived, reduced to practice, created,
written, designed or developed by Consultant, solely or jointly with others and
whether during normal business hours or otherwise, (i) during the Consultation
Period if related to the actual or planned business of Curis or (ii) after the
Consultation Period if resulting or directly derived from Confidential
Information (as defined below), or perfected in the performance of, or arising
out of, the work to be performed by Consultant for Curis, and will maintain
adequate and current written records (in the form of notes, sketches, drawings
and as may be specified by Curis), properly corroborated, to document the
conception and/or first actual reduction to practice of any Invention. Such
written records shall be available to and remain the sole and exclusive property
of Curis at all times. All such Inventions and patents therefor shall be the
sole and exclusive property of Curis. Consultant hereby assigns to Curis all
Inventions and any and all related patents, copyrights, trademarks, trade names,
and other industrial and intellectual property rights and applications therefor,
in the United States and elsewhere and appoints any officer of Curis as his duly
authorized attorney to execute, file, prosecute and protect the same before any
government agency, court or authority. Upon the request of Curis and at Curis’s
expense, Consultant shall execute such further assignments, documents and other
instruments as may be necessary or desirable to fully and completely assign all
Inventions to Curis and to assist Curis in applying for, obtaining and enforcing
patents or copyrights or other rights in the United States and in any foreign
country with respect to any Invention. Consultant also hereby waives all claims
to moral rights in any Inventions.

 

(b)

Consultant agrees that the services furnished pursuant to the work to be
performed hereunder, the data and Inventions generated by the said work and any
and all information, data, specifications, techniques, formulae and processes
disclosed by Curis in connection therewith including any and all scientific,
technical, trade or business information possessed or obtained by, developed for
or given to Curis which is treated by Curis as confidential or proprietary
including, without limitation, formulations, techniques, methodology, assay
systems, formulae, chemical structures, procedures, tests, equipment, data,
computer software, documentation, reports, know-how, sources of supply, patent
positioning, relationships with consultants and employees, business plans and
business developments, financial information, information concerning the
existence, scope or activities of any research, development, manufacturing,
marketing or other projects of Curis, and any other confidential or proprietary
information about or belonging to Curis’ suppliers, licensors, licensees,
partners, affiliates, customers, potential customers or others whether disclosed
orally,

 

3



--------------------------------------------------------------------------------

  visually, or in intangible form to Consultant (collectively referred to as
“Confidential Information”) are the property of Curis and are confidential and
proprietary to Curis. Consultant agrees that he shall not use Confidential
Information for any purpose other than as advised or directed by Curis
regardless of whether such Confidential Information has been furnished or made
available to Consultant by Curis or is original with Consultant. Without Curis’
express written consent first obtained, Consultant agrees that he shall not
disclose or make available any Confidential Information to any third party
regardless of whether such Confidential Information has been furnished or made
available to Consultant by Curis or is original with Consultant. Consultant
shall not discuss the nature of his activities in connection with Curis with
anyone except authorized representatives of Curis. At Curis’ request, Consultant
shall provide Curis with all Confidential Information furnished to Consultant by
Curis or original with Consultant in connection with his services furnished
hereunder which has been reduced to writing and retain no copies thereof.
Consultant understands that in receiving Confidential Information, he receives
no right to a license, implied or otherwise, under any patent or other rights
now or hereafter owned or controlled by Curis.

 

(c) The foregoing obligations of confidentiality and non-use shall not apply to:

(1) information which is or becomes known to the general public under
circumstances involving no breach by Consultant or others of the terms of this
Section 5;

(2) is generally disclosed to third parties by Curis without restriction on such
third parties; or

(3) is approved for release by written authorization of the Board of Directors
of Curis.

However, Confidential Information shall not be deemed within the foregoing
exceptions if:

 

  (i) specific information is merely embraced by more general information in the
public domain or Consultant’s possession, or

 

  (ii) it constitutes a combination which can be reconstructed from multiple
sources in the public domain or Consultant’s possession, none of which shows the
whole combination of the Confidential Information.

 

(d) Upon termination of this Agreement or at any other time upon request by
Curis, Consultant shall promptly deliver to Curis all records, files, memoranda,
notes, designs, data, reports, price lists, customer lists, drawings, plans,
computer programs, software, software documentation, sketches, laboratory and
research notebooks and other documents (and all copies or reproductions of such
materials) relating to the business of Curis or any Confidential Information
received hereunder.

 

4



--------------------------------------------------------------------------------

(e) Consultant warrants and represents that no trade secrets or other
confidential information of any other person, firm, corporation, institution or
other entity will be wrongfully disclosed by him to Curis in connection with any
of the services called for hereunder. Consultant further warrants and represents
that none of the provisions of this Agreement, nor the services which will be
performed by Consultant pursuant to the work to be performed hereunder,
contravenes or is in conflict with any agreement of Consultant with, or
obligation to, any other person, firm, corporation, institution or other entity
including, without limiting the generality of the foregoing, employment
agreements, consulting agreements, disclosure agreements or agreements for
assignment of inventions. Consultant agrees that his services to other
enterprises may result in a conflict of interest with his obligations to Curis
under this Agreement, and agrees to inform Curis of his services to other
enterprises and, in the case of conflict of interest, to immediately inform
Curis and resolve the conflict in a mutually satisfactory manner.

 

(f) Consultant hereby acknowledges that the United States securities laws
prohibit any person who has material, non-public information from purchasing or
selling the securities of Curis or the securities of any company doing business
with Curis or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.

 

(g) Consultant acknowledges that (a) the provisions of this Agreement are
reasonable and necessary to protect the legitimate interests of Curis, (b) any
violations of this Agreement will result in irreparable injury to Curis and that
damages at law would not be reasonable or adequate compensation to Curis for a
violation of this Agreement and (c) Curis shall be entitled, in addition to any
other right or remedy available in law or in equity, to the right to obtain an
injunction from a court of competent jurisdiction restraining such breach or
threatened breach and to specific performance of any such provision of this
Agreement. The parties further agree that no bond or other security shall be
required in obtaining such equitable relief and each party hereby consents to
the issuance of such injunction and to the ordering of specific performance.

6. Survival of Provisions. The provisions of Section 5 hereof shall survive the
termination or expiration of this Agreement.

7. Assignability and Binding Effect. This Agreement shall be binding upon, and
inure to the benefit of, both parties and their respective successors and
assigns, including any corporation with which Curis may merge or consolidate or
to which Curis may assign substantially all of its assets or that portion of its
business to which this Agreement pertains, provided, however, that the
obligations of the Consultant are personal and shall not be assigned by him.

8. Headings. The paragraph headings contained herein are included solely for
convenience of reference and shall not control or affect the meaning or
interpretation of any of the provisions of this Agreement.

 

5



--------------------------------------------------------------------------------

9. Notices. Any notices or other communications hereunder by either party shall
be in writing and shall be deemed to have been duly given if delivered
personally to the other party or sent by registered or certified mail, return
receipt requested, to the other party at the following addresses:

 

If to Curis:      Curis, Inc.      4 Maguire Road      Lexington, MA 02421     
Attention: Legal Department If to Consultant:      Daniel R. Passeri     
[Address 1]      [Address 2]      [Cell:            ]      [Email:         ]

or at such other address as such other party may designate in conformity with
the foregoing.

10. Entire Agreement; Modification; Severability. This document sets forth the
entire Agreement between the parties hereto with respect to the subject matter
hereof. This Agreement shall not be changed or modified in any manner except by
an instrument signed by the Company and the Consultant, which document shall
make specific reference to this Agreement and shall express the plan or
intention to modify same. In the event that any provision of this Agreement
shall be invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

11. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed under seal by both parties and
deemed to be governed by the laws of the Commonwealth of Massachusetts,
exclusive of its conflicts of law principles.

 

CURIS, INC.     CONSULTANT: By:  

/s/ James R. McNab, Jr.

    By:  

/s/ Daniel R. Passeri

Name:  

James R. McNab

    Name:  

Daniel R. Passeri

Title:  

Chairman

      Date:  

June 2, 2014

    Date:  

June 2, 2014



--------------------------------------------------------------------------------

Exhibit A

At such times and places as Curis may from time to time request, Mr. Passeri
shall provide to Curis periodic consulting and advisory services to assist Curis
and its Board of Directors on intellectual property, corporate and strategic
matters, among others. These services may include, but are not limited to,
identifying and/or evaluating opportunities for licensing and strategic
transactions, including opportunities identified by Curis.

Curis shall give Consultant reasonable advance notice of any service required.
Consultant agrees to furnish Curis with written reports with respect to such
consulting services if and when requested by Curis.

 

8